


115 HR 5492 IH: Maternal Opioid Treatment, Health, Education, and Recovery Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5492
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Guthrie (for himself and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Public Health Service Act to address the use of opioids and substance use disorders with respect to pregnant women and babies, and for other purposes.

 
1.Short titleThis Act may be cited as the Maternal Opioid Treatment, Health, Education, and Recovery Act of 2018. 2.Early intervention (a)Development of educational materials by Center for Substance Abuse PreventionSection 515(b) of the Public Health Service Act (42 U.S.C. 290bb–21(b)) is amended— 
(1)in paragraph (13), by striking and at the end; (2)in paragraph (14), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (15)in cooperation with relevant stakeholders and the Director of the Centers for Disease Control and Prevention, develop educational materials for clinicians to use with pregnant women for shared decision-making regarding pain management during pregnancy.. 
(b)Guidelines and recommendations by Center for Substance Abuse TreatmentSection 507(b) of the Public Health Service Act (42 U.S.C. 290bb(b)) is amended— (1)in paragraph (13), by striking and at the end; 
(2)in paragraph (14), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(15)in cooperation with the Secretary, implement and disseminate the recommendations in the report entitled Protecting Our Infants Act: Final Strategy issued by the Department of Health and Human Services in 2017; and. (c)Support of partnerships by Center for Substance Abuse TreatmentSection 507(b) of the Public Health Service Act (42 U.S.C. 290bb(b)), as amended by subsection (b), is further amended by adding at the end the following: 
 
(16)in cooperation with relevant stakeholders such as BABYCENTER, March of Dimes, the American College of Obstetricians and Gynecologists, and the American Academy of Pediatrics, support public-private partnerships to assist with education and support of pregnant women and health care providers who treat pregnant women and babies.. 3.Expanded treatment options for moms and babies (a)Treatment services including referralsSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(3)the services will be administered consistent with appropriate guidelines, including the clinical guide entitled Clinical Guidance for Treating Pregnant and Parenting Women with Opioid Use Disorder and Their Infants (or any successor guide).; and (2)in subsection (d), by amending paragraph (10) to read as follows: 
 
(10)Planning for, and counseling to assist with, care outside of the clinical and in-person setting, both before and after discharge, including referrals to any public or nonprofit private entities in the community involved that provide services appropriate for the woman and the children of the woman.. (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the appropriate committees of the Congress and post on a publicly available website a report regarding the implementation of the strategy relating to prenatal opioid use, including neonatal abstinence syndrome, developed pursuant to section 2 of the Protecting Our Infants Act of 2015 (Public Law 114–91). Such report shall include— 
(1)updates on the implementation of the strategy, including information regarding the agencies involved in the implementation; (2)any additional funding required to fully implement the strategy; and 
(3)processes by which to coordinate the outlined activities across the Department of Health and Human Services.  